UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2240


ANITA THOMAS,

                Plaintiff - Appellant,

          v.

CUMBERLAND COUNTY    BOARD     OF   EDUCATION;   VANSTORY   HILLS
ELEMENTARY SCHOOL,

                Defendants - Appellees,

          and

BETTY MUSSLEWHITE; KAREN KOONCE; LYNN GLASS,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cv-00552-FL)


Submitted:   February 27, 2014               Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anita Thomas, Appellant Pro Se.  Amy Yager Jenkins, MCANGUS,
GOUDELOCK & COURIE, LLC, Mount Pleasant, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Anita    Thomas     appeals     the     district      court’s   order

accepting the recommendation of the magistrate judge and denying

relief on her civil action alleging retaliation under Title VII

of the Civil Rights Act of 1964, and a subsequent order denying

reconsideration.       We    have   reviewed     the    record    and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Thomas v. Cumberland Cnty. Bd. of Educ.,

No. 5:10-cv-00552-FL (E.D.N.C. Aug. 28, 2013; Oct. 9, 2013).                   We

dispense   with     oral    argument     because      the    facts   and   legal

contentions   are   adequately      presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       3